The advisory master properly stated in deciding the case that the question was merely one of fact. The wife sought a decree requiring the husband to repay to her $2,000 which she claimed had been loaned by her to him. His claim was that she had given him the money. The master, after hearing the evidence, concluded that the transaction was a loan and not a gift, and our examination of the evidence leads us to concur fully in that result.
The decree will accordingly be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None. *Page 145